84264: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15849: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84264


Short Caption:IN RE: DISCIPLINE OF EDWARD E. VARGASCourt:Supreme Court


Related Case(s):45538, 80665


Lower Court Case(s):NONEClassification:Bar Matter - Discipline - Appeal


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:03/28/2022How Submitted:On Record








+
						Party Information
					


RoleParty NameRepresented By


AppellantEdward E. VargasDavid A. Clark
							(Lipson Neilson P.C.)
						


RespondentState Bar of NevadaJohn G. Gosioco
							(State Bar of Nevada/Las Vegas)
						Daniel Mink Hooge
							(State Bar of Nevada/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


02/22/2022Filing FeeAppeal Filing fee waived. Bar Matter/Bar Disciple. (SC).


02/22/2022Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. I & II. (SC).22-05699




02/22/2022Notice/OutgoingIssued Notice of Bar Matter Briefing Schedule/Discipline. Due date: 30 days.  If no opening brief is filed, the matter will be submitted for decision on the record without briefing or oral argument. (SC).22-05701




03/28/2022Case Status UpdateSubmitted for Decision. (SC).


05/19/2022Order/Dispositional BarFiled Order of Suspension. "Accordingly, as to the underlying misconduct, we hereby suspend attorney Edward E. Vargas from the practice of law in Nevada for six months and one day commencing from the date of this order.  Further, we vacate the stay in Docket No. 80665, and the underlying suspension shall run concurrently to the three-months-and-one-day suspension remaining in Docket No. 80665." En Banc. (SC).22-15849




05/20/2022Notice/IncomingFiled Notice to Courts No. 84264. (SC)22-16011




06/13/2022RemittiturIssued Remittitur.  (SC)22-18676




06/13/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)


06/24/2022RemittiturFiled Remittitur. Received by Bar Counsel on June 16, 2022. (SC)22-18676





Combined Case View